STATE OF MICHIGAN

                              COURT OF APPEALS



DEBRA A. MANTEY,                                                        UNPUBLISHED
                                                                        July 21, 2015
                 Plaintiff-Appellant,

v                                                                       No. 319673
                                                                        Saginaw Circuit Court
                                                                        Family Division
DONALD E. MANTEY,                                                       LC No. 08-003051-DO

                 Defendant-Appellee.


Before: BORRELLO, P.J., and RONAYNE KRAUSE and RIORDAN, JJ.

PER CURIAM.

       Plaintiff, Debra A. Mantey, appeals as of right the amended judgment of divorce
regarding the dissolution of her marriage with defendant, Donald E. Mantey. We reverse and
remand for proceedings consistent with this opinion.

                                    I. FACTUAL BACKGROUND

       This is the second appeal in this case and involves the dissolution of the parties’
marriage. They married in 1976 and plaintiff filed for divorce in 2008.1 At the time of the
marriage, plaintiff had a high school diploma and defendant had a bachelor’s degree in
mechanical engineering. Defendant operated two farming business during the marriage, namely,
Mantey Brothers and Ed Mantey & Sons. His taxable income in 2009 was $203,437. Plaintiff,
on the other hand, worked only part-time during the marriage and never earned more than
$12,000 a year. At the time plaintiff filed for divorce, she was 54 years old and defendant was
59 years old.

       In the previous appeal, plaintiff asserted error in the trial court’s property distribution and
denial of spousal support. A panel of this Court concluded that several of the trial court’s
findings of fact were clearly erroneous or insufficient for appellate review. Mantey v Mantey,
unpublished opinion per curiam of the Court of Appeals, issued January 15, 2013 (Docket No.
309042), pp 4-5. The panel instructed that a remand was necessary to resolve issues regarding


1
    The parties’ children were no longer minors at the time plaintiff filed for divorce.


                                                   -1-
the value Mantey Hills property and the related legal questions of whether plaintiff’s interest was
in the Mantey Hills partnership or in the partnership’s property. Id. at 4-5. It also ordered the
trial court to make specific findings regarding the spousal support factors, and for the trial court
to determine the issue of any spousal support arrearage. Id. at 7.

        On remand, the trial court made additional findings, and ultimately denied plaintiff’s
request for spousal support. However, the trial court failed to value certain assets as it was
directed to do on remand. Plaintiff again appeals.

                                    II. SPOUSAL SUPPORT

                                  A. STANDARD OF REVIEW

       In reviewing the trial court’s decision, we apply the following standards of review:

               It is within the trial court’s discretion to award spousal support, and we
       review a spousal support award for an abuse of discretion. We also review for an
       abuse of discretion a trial court’s decision whether to impute income to a party.
       An abuse of discretion occurs when the trial court's decision falls outside the
       range of reasonable and principled outcomes. The object in awarding spousal
       support is to balance the incomes and needs of the parties so that neither will be
       impoverished; spousal support is to be based on what is just and reasonable under
       the circumstances of the case. We review for clear error the trial court’s factual
       findings regarding spousal support. A finding is clearly erroneous if, after
       reviewing the entire record, we are left with the definite and firm conviction that a
       mistake was made. If the trial court’s findings are not clearly erroneous, we must
       determine whether the dispositional ruling was fair and equitable under the
       circumstances of the case. We must affirm the trial court’s dispositional ruling
       unless we are convinced that it was inequitable. [Loutts v Loutts, 298 Mich. App.
21, 25-26; 826 NW2d 152 (2012) (quotation marks and citation omitted).]

       Moreover, “[w]hether a trial court followed an appellate court’s ruling on remand is a
question of law that this Court reviews de novo.” Schumacher v Dep’t of Natural Resources,
275 Mich. App. 121, 127; 737 NW2d 782 (2007).

                                          B. ANALYSIS

        The objective in awarding spousal support is to balance the income and needs of the
parties, so that neither will be impoverished. Loutts, 298 Mich. App. at 26 (quotation marks and
citation omitted). The trial court should award spousal support based on what is just and
reasonable under the circumstances of the case. Berger v Berger, 277 Mich. App. 700, 726; 747
NW2d 336 (2008). Among the factors the trial court should consider are:

               (1) the past relations and conduct of the parties, (2) the length of the
       marriage, (3) the abilities of the parties to work, (4) the source and amount of
       property awarded to the parties, (5) the parties’ ages, (6) the abilities of the parties
       to pay alimony, (7) the present situation of the parties, (8) the needs of the parties,

                                                 -2-
       (9) the parties’ health, (10) the prior standard of living of the parties and whether
       either is responsible for the support of others, (11) contributions of the parties to
       the joint estate, (12) a party’s fault in causing the divorce, (13) the effect of
       cohabitation on a party’s financial status, and (14) general principles of equity
       [Id. at 726-727.]

 “The trial court should make specific factual findings regarding the factors that are relevant to
the particular case.” Myland v Myland, 290 Mich. App. 691, 695; 804 NW2d 124 (2010)
(quotation marks and citation omitted).

        Plaintiff first challenges the trial court’s finding regarding the length of the marriage.
She concedes that calling it a “long term marriage” is not clearly erroneous, but contends that
this finding was not definite enough. MCR 2.517(A)(2) provides that “[b]rief definite, and
pertinent findings and conclusions on the contested matters are sufficient, without
overelaboration of detail or particularization of facts.” In this case, the parties married in 1976
and plaintiff filed for divorce in 2008. On remand, the trial court found that the parties had a
“long term marriage.” This finding satisfies the requirements of MCR 2.517(A)(2) and is not
clearly erroneous.

        Next, plaintiff challenges the trial court’s finding that defendant had “some ability” to
pay spousal support. Plaintiff contends that the trial court severely understated plaintiff’s needs
and defendant’s ability to pay. Again, while the trial court’s finding may not have been the most
specific, it was sufficient. Defendant had the ability to pay, which the court found. In the 2010
tax year, plaintiff’s wages were $13,357, whereas defendant reported a taxable income of
$203,437 in 2009. Mantey, unpub op at 1. Although the trial court used the modifier “some”
when characterizing defendant’s ability to pay, that merely indicates an unspecified amount, not
necessarily a minimization.2 The court’s finding is definite enough within the meaning of MCR
2.517(A)(2) and not clearly erroneous. The court also addressed the parties’ needs, finding that
“[t]he division of the marital estate will provide for the needs of both parties.”

        Plaintiff also challenges the trial court’s finding that “[t]he fact that Plaintiff will receive
$618,990.00 as her share of the marital estate (The original $536,490.00 plus $82,500.00 from
the Court’s redetermination of her share of the value of the real estate), in addition to health
insurance for 3 years, gives the Plaintiff ample resources.”3 Plaintiff contends that the trial court
ignored the fact that she had no housing, limited health insurance with a high deductible and co-
pay, no income-producing assets, no retirement accounts, no viable employment prospects, and
that she had to spend part of her award on attorney fees.



2
   “Some” is defined as “being an undetermined or unspecified one;” “unspecified but
considerable in number, amount, degree etc.;” “an unspecified number, amount, etc., as
distinguished from the rest or in addition;” “to some degree or extent.” Random House
Webster’s College Dictionary (2005).
3
  Plaintiff asserts that the trial court used the wrong numbers; however, that issue is moot
because the mathematical error was corrected in the judgment of divorce.


                                                  -3-
        However, it is not clear that the court ignored these factors. The court’s findings do not
indicate the extent of the considerations examined in reaching its finding. Even assuming that
the court did not consider all of these factors, the award of over a half a million dollars in liquid
assets and three years of health insurance certainly constitutes “ample” resources. The court’s
finding is not clearly erroneous.

        Plaintiff, however, also takes issue with the trial court’s finding regarding the parties’
contributions to the joint estate. The court found that the “vast majority of the marital estate was
the result of the Defendant’s efforts or inheritance” and “contributions.” We again find no clear
error. During the marriage, defendant operated two farming businesses: Mantey Brothers and Ed
Mantey & Sons. Mantey, unpub op at 1. The parties’ health insurance was provided through Ed
Mantey & Sons and the parties had a health savings account in conjunction with their insurance
plan. Id. Defendant’s base salary in 2009 was $60,000 and he had a taxable income of
$203,437. Id. He also owned farm parcels that were leased to Ed Mantey & Sons. Id. at 2.
Defendant received a 1989 gift of 240 acres that he and his siblings deeded to the Mantey Hills
partnership in 1996. Id. As for plaintiff, she testified that she mostly worked part-time and in
the 2010 tax year, her wages were $13,357. Mantey, unpub op at 1.

        Thus, defendant earned the majority of the parties’ marital income and accumulated
significant assets by virtue of gifts from his family. Although plaintiff contends that the trial
court failed to recognize her contributions to the marital estate, we disagree. First, the trial court
merely found that the vast majority of the contributions came from defendant. This finding
implied that plaintiff at least contributed somewhat to the marital estate. Plaintiff obliquely
references the fact that she took the primary role in raising the children and caring for the home.
See Hanaway v Hanaway, 208 Mich. App. 278, 294; 527 NW2d 792 (1995). Yet, plaintiff
highlights no evidence to support that assertion. “ ‘Facts stated must be supported by specific
page references to the transcript, the pleadings, or other document or paper filed with the trial
court.’ MCR 7.212(C)(7). We will not search the record for factual support for plaintiffs’
claims.” Derderian v Genesys Health Care Sys, 263 Mich. App. 364, 388; 689 NW2d 145 (2004).

        Moreover, very little evidence was submitted regarding plaintiff’s precise role in
contributing to the marital estate or in raising the children, most likely because custody was not
at issue. Although plaintiff testified that she did not work when the children were younger, she
provided no details regarding the parties’ roles and responsibilities in childcare or household
services. In fact, rather than a stay-at-home mother, plaintiff asserted that she worked almost the
entire time throughout the marriage, although it was primarily part-time and her financial
contributions were relatively minor. Defendant testified that plaintiff “helped” to raise the
children and that they both performed household activities such as cooking.4 In light of
plaintiff’s failure to highlight any evidence to the contrary, we find no clear error in the trial
court’s finding.




4
  To the extent that plaintiff may have introduced evidence to the contrary, she has not identified
it on appeal. Derderian, 263 Mich. App. at 388.


                                                 -4-
        Plaintiff, however, concludes that in light of the spousal support factors, the trial court’s
ultimate decision to deny spousal support was an abuse of discretion. We review a trial court’s
spousal support award for an abuse of discretion. Loutts, 298 Mich. App. at 25. Even if we find
no clear error in the trial court’s factual findings, we still “must determine whether the
dispositional ruling was fair and equitable under the circumstances of the case.” Id. at 26.

        Here, both parties received substantial assets, with plaintiff receiving over $600,000 in
liquid assets and defendant receiving the marital home, two businesses, farm parcels, and his
interest in the Mantey Hills partnership. On appeal, defendant contends that in light of the
significant debt he accrued in order to pay for plaintiff’s cash award, the trial court’s decision to
deny spousal support was correct. Plaintiff rejoins that defendant received the income-producing
assets, whereas she received only a fixed amount. See Hanaway, 208 Mich. App. at 296 (in
evaluating the equity of awarding spousal support, the trial court should be mindful that “where
both parties are awarded substantial assets, the court . . . should focus on the income-earning
potential of the assets” rather than myopically focus on “the value of the assets themselves.”).

        However, an impediment to our resolution of this issue is that the trial court failed to
value all of the property, in direct violation of our previous opinion. In the first appeal, a panel
of this Court directed as follows:

               Donald Mantey argued that he successfully conveyed the interest, and that
       because the Mantey Hills partnership held the property with rights of
       survivorship, Debra Mantey only had a remote interest in the property. In
       contrast, Debra Mantey argued that because Donald Mantey’s attempt to convey
       his interest in the property to the Mantey Hills partnership in 1996 did not have
       her signature, the conveyance was invalid under the Michigan statute of frauds
       because she had an interest in the property. She also argued that, in the
       alternative, the Mantey Hills partnership itself had value.

               If the trial court’s finding was meant to reject Debra Mantey’s argument
       that the conveyance was void because her dower interest in the property was
       speculative and contingent, then the trial court erred. Though a dower interest is a
       contingent interest that vests on the death of the husband, the law also protects the
       interest before it vests. “[T]he statue of frauds requires both the seller and his
       wife with a dower interest to sign a purchase agreement in order to create a valid
       contract for the sale of land.” Without further analysis, we are not definitely and
       firmly convinced that Debra Mantey’s dower interest in the property was too
       speculative and contingent to potentially void the transfer under the statute of
       frauds.

               If the trial court’s finding was meant to accept Donald Mantey’s argument
       that Debra Mantey’s eventual interest in the partnership itself was speculative and
       contingent, we again conclude that the trial court erred. We reiterate that the trial
       court found that although some of the parties’ property was gifted, it was all
       marital property. The partnership agreement also provides that partnership
       interests themselves are valued at $160,000, which mathematically breaks down
       to a value of $40,000 for each partner. Thus, if Donald Mantey’s transfer of

                                                -5-
       property was valid, it appears that Debra Mantey has some interest in the
       partnership itself. The trial court should have determined a value for this disputed
       property. Thus, we conclude that the trial court made a mistake.

               We reiterate that the trial court must make findings of fact “essential to a
       proper resolution of the legal questions” so that this Court can determine if the
       judgment was legally correct and equitable. We conclude that this portion of the
       trial court’s order requires clarification so that we can engage in meaningful
       appellate review. [Mantey, unpub at 4-5 (citations omitted).]

We expressly commanded the trial court to “make a finding of fact on the value of the Mantey
Hills partnership, and resolve the related legal questions about whether Debra Mantey’s interest
is in the Mantey Hills partnership itself or the partnership’s property.” Id. at 6.

       Rather than adhere to our ruling, the trial court declined to value Mantey Hills and merely
found that the value of the Mantey Hills property did not matter because the property was gifted
and plaintiff only made a de minimus contribution to the maintenance of the property during the
marriage. Because the trial court failed to comply with this Court’s opinion, we again must
remand. As the trial court failed to value the Mantey Hills partnership or resolve the related
legal question of whether plaintiff’s interest is in the partnership or property, the precise nature
and amount of assets awarded to the parties remains unclear. Without the trial court’s complete
and final findings, we are unable to determine whether the denial of spousal support was
inequitable.5

        Plaintiff also asserts that the trial court ignored this Court’s directive to make findings of
fact and a determination on the merits of the arrearage issue. We previously directed as follows:

              Debra Mantey argues that the trial court erred when it failed to address
       whether Donald Mantey was in arrears on his spousal support. The record
       supports Debra Mantey’s assertions that (1) Donald Mantey was withholding
       $918 from spousal support for health insurance costs and (2) the trial court
       already considered this amount may [sic] when it awarded temporary spousal
       support. The record also supports Donald Mantey’s assertion that the trial court’s
       order may have required him to pay for Debra Mantey’s health insurance twice.
       On remand, the trial court shall making [sic] findings of fact and a determination
       on the merits of this issue. [Mantey, unpub op at 7.]




5
  Defendant claims that in the prior appeal, this Court mistakenly interpreted the trial court to
have ruled that all property was marital property. However, defendant fails to engage in any
analysis regarding law of the case. “Insufficiently briefed issues are deemed abandoned on
appeal.” Greater Bethesda Healing Springs Ministry v Evangel Builders & Constr Managers,
LLC, 282 Mich. App. 410, 413; 766 NW2d 874 (2009). Further, on remand, the trial court never
specifically found that, contrary to this Court’s statements, Mantey Hills was separate property.


                                                 -6-
Because the trial court did not even address this issue, we agree with plaintiff that the court again
inexplicably failed to follow the remand order. Thus, we again remand for the trial court to
address this issue.6

       To be clear, the trial court must resolve the spousal support arrearage issue. It also must
“make a finding of fact on the value of the Mantey Hills partnership, and resolve the related legal
questions about whether Debra Mantey’s interest is in the Mantey Hills partnership itself or the
partnership’s property[,]” Mantey, unpub at 6, and consider what effect this may have on
equitable considerations.

                            III. REMAND TO DIFFERENT JUDGE

        Plaintiff also requests that we remand this case to a different trial court judge. “We may
remand to a different judge if the original judge would have difficulty in putting aside previously
expressed views or findings, if reassignment is advisable to preserve the appearance of justice,
and if reassignment will not entail excessive waste or duplication.” Bayati v Bayati, 264 Mich
App 595, 602-603; 691 NW2d 812 (2004).

        However, “[w]e have carefully reviewed the record and have found no evidence that the
trial court harbors a bias against [plaintiff] or that it would be unable to put aside previously
expressed views or findings.” Kaeb v Kaeb, __Mich App__; __NW2d__ (Docket No. 319574,
issued March 12, 2015); slip op at 9. Plaintiff highlights the trial court’s statement on remand
that the parties were to submit further briefing and the court would “doctor up” the rest. While
perhaps a poor choice of words, we detect no bias in this statement. The trial court was merely
communicating that it would make findings regarding any issues left unanswered. Nor is the fact
that the trial court may have incorrectly interpreted or understood our remand order a sufficient
basis for remanding to a different judge in this case. The fact that a judge came to a wrong legal
conclusion is not a sufficient basis to assign the case to a different judge. Bayati, 264 Mich. App.
at 603. Further, at this point in the proceedings, remanding to a different judge would require a
significant expenditure of resources and entail excessive waste. Id. at 602-604.7

                                       IV. CONCLUSION

       We again reverse the trial court’s judgment. On remand, the trial court must: (1)
determine if there is and the amount of a spousal support arrearage; and (2) make a finding
regarding the value of the Mantey Hills partnership, and resolve the related legal questions about
whether Debra Mantey’s interest is in the Mantey Hills partnership itself or the partnership’s



6
  Defendant claims that because the trial court referenced that this issue was “preserved” in the
amended judgment of divorce, it somehow is not properly before us. However, we clearly
instructed the trial court to decide this issue, not cast it aside.
7
 Nor do we find it necessary under MCR 7.216 to invade the trial court’s role and make findings
of fact.


                                                -7-
property. After determining these issues, the trial court may reexamine equitable considerations
to determine whether a spousal support award is justified.

      We have reviewed all further issues and find them to be without merit. We reverse and
remand. We do not retain jurisdiction.



                                                           /s/ Stephen L. Borrello
                                                           /s/ Michael J. Riordan




                                              -8-